 


110 HR 2496 IH: Fuel Consumption Education Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2496 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Conaway (for himself, Mr. Edwards, Mr. Upton, Mr. Shimkus, Mr. Barton of Texas, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the establishment of a partnership between the Secretary of Energy and appropriate industry groups for the creation of a transportation fuel conservation education campaign, and for other purposes. 
 
 
1.Short titleThis Act may be cited at the Fuel Consumption Education Act.
2.FindingsThe Congress finds that—
(1)today’s gasoline prices are taking a severe toll on the pocketbooks of all Americans and are nearing a level of national emergency;
(2)a large number of factors contribute to the price of gasoline, including worldwide demand for crude oil, taxes, international conflicts, regional supply chains, environmental regulations, and refining capacity;
(3)individuals can take steps to address rising demand by using a few simple gas saving tips; and
(4)increased driving efficiency will lower the demand for gasoline and thereby lower prices in the short term.
3.Partnership
(a)EstablishmentThe Secretary of Energy shall enter into a partnership with interested industry groups, including groups from the automotive, gasoline refining, and oil industries, to create a public education campaign that provides information to United States drivers about immediate measures that may be taken to conserve transportation fuel. This public-private partnership shall include a five member advisory board, to be chaired by the Secretary or his designee, which shall include representatives from the Department of Energy, the oil industry, the automotive industry, and the Congress, to be appointed by the Secretary. The Secretary shall appoint the advisory board not later than 30 days after the date of enactment of this Act.
(b)AccessibilityThe public information campaign under this section shall be targeted to reach the widest audience possible. The education campaign shall include television, print, Internet website, or any other method designed to maximize the dissemination of transportation fuel savings information to drivers.
(c)Cost sharingThe Secretary shall provide no more than 50 percent of the cost of the campaign created under this section.
(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $10,000,000 for carrying out this section. 
 
